         Case 1:21-cr-00277-PAE Document 19 Filed 08/17/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-                                       21-CR-277 (PAE)

                                                                ORDER
 JAMES BRADLEY,

                         Defendant.

       WHEREAS the Metropolitan Correctional Center (“MCC”) has agreed to provide

meaningful access for James Bradley, the above-referenced defendant, to review discovery

and other case materials; and

       WHEREAS measures can be taken for Mr. Bradley to review case materials on a lap-

top computer without jeopardizing the security and operational interests of the MCC;

       IT IS HEREBY ORDERED that

           1. Mr. Bradley will have access at the MCC’s law library to an “air-gapped” laptop

              computer (the “Laptop”) that is disabled from accessing the internet, local area

              networks, or other electronic devices;

           2. Upon receipt of an acceptable laptop computer from counsel for James Bradley,

              the Government shall: (a) ensure that the laptop is appropriately “air-gapped” and

              compatible with the MCC’s security requirements; (b) load all of the discovery

              including Jencks Act material and materials that have been designated “sensitive

              discovery material”; and (c) deliver the laptop containing the discovery to the

              proper authorities at the MCC, within 72 hours of completing the task described

              in 2(a);

           3. The Laptop shall be password-protected and maintained in a location acceptable

              to Bureau of Prisons personnel;
Case 1:21-cr-00277-PAE Document 19 Filed 08/17/21 Page 2 of 3



 4. Bureau of Prisons personnel will provide Mr. Bradley with access to the Laptop

    at the MCC’s law library for at least 15 hours per week (with an effort to provide

    Mr. Bradley access on a daily basis). Access to the Laptop at the MCC’s law li-

    brary shall be in addition to time Mr. Bradley can review discovery in his unit;

 5. This Order shall remain in effect until the case is completed and a copy of this

    Order shall be made available to any unit where Mr. Bradley is housed, whether

    in the Segregated Housing Unit (“SHU”) or otherwise;

 6. Mr. Bradley shall execute an agreement setting forth his understanding that: (a)

    he may use the Laptop for the sole purpose of reviewing discovery and legal ma-

    terials that relate to his criminal case; (b) that he shall not share the Laptop or the

    materials loaded onto the Laptop with other inmates or with any attorney not ap-

    pointed to this case without an order of this Court, and he may not show or oth-

    erwise disseminate any of the materials or contents of these materials with any

    other inmate, staff, or other persons, other than his attorneys appointed to this

    case, without an order of this Court; (c) that he will not access or attempt to ac-

    cess the internet or any form of wireless communication; (d) that he will forfeit

    his right under this Order to use the Laptop in the future, and that he may expose

    himself to criminal prosecution for possessing or distributing a “prohibited ob-

    ject” as that term is defined in 18 U.S.C. § 1791(d), should he violate any of

    these understandings; and (e) that for all materials designated as “Confidential”

    pursuant to the Protective Order in this matter, Mr. Bradley will adhere to the

    terms of that order.

 7. Within forty-eight hours of Mr. Bradley’s execution of the agreement and the

    MCC's receipt of the Laptop from the Government, whichever is later, Mr.
         Case 1:21-cr-00277-PAE Document 19 Filed 08/17/21 Page 3 of 3



             Bradley shall be permitted access to the Laptop, subject to the following condi-

             tions:

                 a. Mr. Bradley shall have access to the Laptop at the MCC’s law library for

                      at least 15 hours per week (with an effort to provide Mr. Bradley access

                      on a daily basis);

                 b. Mr. Bradley should be allowed to maintain possession of his hard drives

                      and CDs, which are needed to access the discovery; and

                 c. Mr. Bradley shall not have possession of any charging apparatus or cord

                      that connects to the laptop.




     The Clerk of Court is requested to terminate the motion at Dkt. No. 18.




Dated:       New York, New York             SO ORDERED
             August ____,
                     17 2021
                                              
                                            The Honorable Paul A. Engelmayer
                                            United States District Court
                                            Southern District of New York
